Ekwall, Judge:
This case involves the rate at which the currency of the invoice, Swiss francs, should be converted into United States dollars under section 522 of the Tariff Act of 1930. The collector, in liquidation, adopted the “free” rate which plaintiff claims is illegal. Plaintiff contends that the “official” rate of exchange should have been used. '
At the hearing, it was stipulated that, in view of the CIE circular in evidence, the merchandise would be returned at the official rate of exchange. Upon this stipulation, together with the exhibit, the case was submitted.
In view of the agreement of counsel, we sustain plaintiff’s claim and hold that the “official” rate of exchange should have been used in-liquidation. Judgment will be rendered accordingly.